DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	The amendment filed on 1/29/2021 is acknowledged.  Claims 1, 2, 5, 6, 8, and 12 were amended, and claim 4 was cancelled.
	Claims 1-3 and 5-12 are currently pending.  Claims 6-8 and 12 are withdrawn as non-elected subject matter.  Claims 1-3, 5, and 9-11 are under examination.


Information Disclosure Statement
The information disclosure statement filed on 1/29/2021 has been fully considered.


Withdrawn Objections and Rejections
1.  Applicants’ submission of a new sequence listing in the amendment filed on 1/29/2021 is acknowledged.

2.  The objections to the drawings and specification regarding improperly identified sequences in Fig. 11, are withdrawn in view of Applicants’ submission of replacement drawings that properly identify said sequences by SEQ ID NO.

3.  The objection to claim 1 is withdrawn in view of the amendments to the claim.  In the response filed on 1/29/2021, the Applicants argue that claim 1 has been amended to identify the recited peptide sequence as “SEQ ID NO: 11”, thus overcoming the objection.
Applicants’ response has been considered and is persuasive.  The Examiner notes the identification of the QLVVPSE sequence as “SEQ ID NO: 11”, and accordingly, the objection is withdrawn.


In the response filed on 1/29/2021, the Applicants amended independent claim 1 to delete the limitation requiring the claimed polypeptide to compete with TNF for binding to a cell necrosis-promoting antibody.  The Applicants argue that because the claims no longer recite “a cell necrosis-promoting antibody”, the rejection is overcome.
Applicants’ response has been considered and is persuasive.  The Examiner notes the deletion of the limitation reciting a cell necrosis-promoting antibody, and accordingly, the rejection is withdrawn.



Maintained Rejection

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite regarding the intended meaning of the phrase “and the polypeptide comprises the amino acid sequence shown in SEQ ID NO: 1” as set forth on pages 9-10 of the office action mailed on 10/29/2020.

In the response received on 1/29/2021, the Applicants argue that the amendments to claim 2 address the indefinite issue.

Applicants’ arguments have been fully considered but are not persuasive.  
	
	Claim 1, from which claim 2 depends, is directed to a polypeptide that inhibits cell necrosis, wherein the polypeptide is derived from wild-type TNF and comprises 10-200 amino acid residues and the sequence QLVVPSE (SEQ ID NO: 11), the amino acid sequence of the polypeptide is selected from the group consisting of SEQ ID NOs 2-5.
, and the amino acid sequence of the polypeptide is shown in SEQ ID NO: 1.
	The specification teaches that SEQ ID NO: 1 is wild-type TNF.  As currently amended, it is still not clear if the second recitation of “the polypeptide” in claim 2 refers to the polypeptide of claim 1, or if it is intended to refer to a human TNF.  If the latter is the intended interpretation, then it is suggested to amend the claim to recite the polypeptide of claim 1, “wherein the polypeptide is derived from the human TNF sequence of SEQ ID NO: 1”, or something similar.


Rejections Necessitated by Amendment

Claim Rejections - 35 USC § 112(b)
1.  Claim 3 recites the limitation "the cell necrosis-promoting antibody" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

2.  Claims 1-3, 5, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing because it recites that “the amino acid sequence of the polypeptide is selected from the group consisting of SEQ ID NOs: 2-5”, but also recites that the claimed polypeptide “comprises 10-200 amino acid residues and the sequence QLVVPSE”.  It is therefore not clear if the claim is intended to encompass polypeptides which consist of the amino acid sequences of SEQ ID NOs 2-5, or alternatively, if the claimed polypeptide comprises the sequences of SEQ ID NOs: 2-5.  In view of the recitation of the limitation which states the polypeptide comprises 10-200 amino acid residues, and the length of SEQ ID NOs 2-5 is 157, 80, 80, and 10, respectively, it appears that other amino acid sequences besides those in SEQ ID NOs 2-5 are permitted.  For the purpose of examination, independent claim 1 and its dependent claims have been interpreted as reading on a polypeptide which comprises a sequence selected from SEQ ID NOs 2-5.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN102776264 (published 11/14/2021, of record).

Claim 1 is directed to a polypeptide that inhibits cell necrosis, wherein the polypeptide is derived from wild-type TNF and comprises 10-200 amino acid residues and the sequence QLVVPSE (SEQ ID NO: 11), the amino acid sequence of the polypeptide is selected from the group consisting of SEQ ID NOs: 2-5.

Claim 2 is directed to the polypeptide of claim 1, wherein the polypeptide is derived from a human TNF, and the amino acid sequence of the polypeptide is shown in SEQ ID NO: 1.

Claim 5 is directed to the polypeptide of claim 1, wherein the polypeptide is a soluble polypeptide.

Claim 9 is directed to the pharmaceutical composition for inhibiting cell necrosis, comprising a therapeutically effective amount of the polypeptide of claim 1.

Claim 10 is directed to the pharmaceutical composition of claim 9, wherein the pharmaceutical composition is a composition for an intravenous injection.

Claim 11 is directed to a dialysis device for treating a patient's blood, wherein said dialysis device comprises the polypeptide of claim 1.

Claim Interpretation
As discussed above in the rejection under 35 U.S.C. 112(b), it is not clear if the polypeptide recited in independent claim 1 consists of the sequence set forth in any of SEQ ID NOs 2-5, or if the polypeptide comprises the sequence set forth in any of SEQ ID NOs 2-5.  In view of the limitation in claim 1 which 

As an initial matter, the claims were previously rejected under 35 U.S.C. 102(a)(1) because the '264 publication taught the P13-1, P13-2, and P13-3 peptides which are identical to SEQ ID NOs 6-8, respectively, of the instant invention, wherein these peptides were shown by the instant invention to inhibit cell necrosis, and wherein these peptides do not bind TNFR1 but compete with TNF for binding to a cell necrosis-promoting antibody.
The amendment filed on 1/29/2021 deleted the limitations in claim 1 requiring that the peptide does not bind TNFR1 but competes with TNF for binding to a cell necrosis-promoting antibody, and amended claim 1 to recite that the peptide is selected from SEQ ID NOs 2-5.  Therefore, no rejection is being made over the teachings of the ‘264 publication with respect to the P13-1, P13-2, and P13-3 peptides.
However, as discussed above in the claim interpretation, claim 1 as currently amended simply reads on peptides which inhibit cell necrosis, comprise 10-200 amino acid residues, including the QLVVPSE sequence, and comprise a the sequence set forth in any of SEQ ID NOs 2-5.  In view of this interpretation and these amendments, the ‘264 publication still meets the limitations of the instant claims for the reasons discussed below.

	The English translation of the ‘264 publication provided with the 10/29/2020 office action shows a P12 peptide with the following sequence:
			ALLANGVELRDNQLVVPSEG

	A comparison with SEQ ID NO: 5 of the instant invention, which has the sequence RDNQLVVPSE, shows that the P12 peptide of the ‘264 publication comprises this sequence (see bolded and underlined sequence above).
	Therefore, the ‘264 publication teaches a peptide which is between 10-200 amino acids, comprises the QLVVPSE sequence, and comprises the sequence set forth in SEQ ID NO: 5 of the instant invention.  Therefore, the P12 peptide meets the structural/sequence limitations of the instant claims.
	Although the ‘264 publication does not explicitly state that this peptide inhibits cell necrosis, the instant specification teaches that peptides comprising the QLVVPSE sequence inhibit necrosis induced by the 244-12 anti-TNF antibody (see Fig. 11).  Because the P12 peptide of the ‘264 publication comprises the core QLVVPSE sequence which is taught as a required structure for necrosis-inhibiting peptides, the P12 peptide would be expected to inhibit cell necrosis.  Because the Office does not have the facilities for In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
It is also noted that the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v Ireco Inc. 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Furthermore, case law has established that a compound and all of its properties are inseparable, as are its processes and yields (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)).  In the instant case, the ability of the P12 peptide of the ‘264 publication to inhibit cell necrosis is a natural property of this peptide.

	With respect to the limitations of claim 2, the sequence of SEQ ID NO: 1 of the instant invention is shown below:
MSTESMIRDVELAEEALPKKTGGPQGSRRCLFLSLFSFLIVAGATTLFCLLHFGVIGPQREEFPRDLSLISPLAQAVRSSSRTPSDKPVAHVVANPQAEGQLQWLNRRANALLANGVELRDNQLVVPSEGLYLIYSQVLFKGQGCPSTHVLLTHTISRIAVSYQTKVNLLSAIKSPCQRETPEGAEAKPWYEPIYLGGVFQLEKGDRLSAEINRPDYLDFAESGQVYFGIIAL

	The P12 peptide of the ‘264 publication is identical to amino acids 111-129 of SEQ ID NO: 1 (see bolded and underlined above), and therefore the P12 peptide can be considered to be derived from the human TNF sequence of SEQ ID NO: 1.

	With respect to the limitations of claim 5, although the ‘264 publication does not explicitly teach that its P12 peptide is a soluble peptide, solubility is a natural, inherent property of this peptide.  As discussed above, case law has established that a compound and all of its properties are inseparable, as are its processes and yields (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)).

	With respect to the limitations of claims 9 and 10, the ‘264 publication teaches that its peptides can be formulated in a pharmaceutical composition, wherein the composition can be administered by intravenous administration (p. 7, 4th paragraph).  Although the ‘264 publication does not explicitly state that such compositions would be “for inhibiting cell necrosis”, this limitation is merely an intended use.  Furthermore, the instant specification shows that peptides comprising the QLVVPSE core sequence inhibit necrosis (see table at p. 18; Fig. 11), and therefore a pharmaceutical composition comprising the P12 peptide would necessarily inhibit necrosis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Naghavi et al (US 20040099596, of record) in view of CN102776264 (published 11/14/2012, of record).
	Claim 11 is directed to a dialysis device for treating a patient’s blood, wherein said dialysis device comprises the polypeptide of claim 1.
Naghavi discloses a dialysis device that is useful for removing unwanted/harmful substances from the blood (see abstract).  Specifically, Naghavi teaches a dialysis system that is useful for removing substances from the blood, including TNF (paragraphs 0083, 0092).  Naghavi also teaches that immunoabsorption using ligands such as amino acids, proteins, and antibodies is the mechanism for selectively removing harmful materials (paragraph 0094).  Naghavi does not teach the use of a polypeptide of claim 1 in its dialysis device.
, and is useful for blocking TNF-related inflammation (p. 7/8, 2nd-5th paragraphs).

	Therefore, it would have been prima facie obvious as of the filing date of the instant invention to apply the P12 polypeptide of the ‘264 publication to the dialysis device of Naghavi in order to provide a dialysis device useful for removing or inhibiting TNF in a subject in need thereof.  Because the dialysis device of Naghavi is taught as being useful for removing or inhibiting TNF, wherein said removal can be via immunoabsorption with an agent that binds TNF, one of ordinary skill would have reasonably expected that the P12 polypeptide of the ‘264 publication could be used as the agent which binds and/or inhibits TNF, as the ‘264 publication teaches that this polypeptide is useful for inhibiting TNF.
	Furthermore, no more than routine skill would have been required to employ the P12 polypeptide of the ‘264 publication as the agent used in the immunoabsorption component of Naghavi’s dialysis device, since the ‘264 publication teaches that this polypeptide is useful for inhibiting TNF, and Naghavi teaches that is dialysis device is useful for removal or inhibition of TNF.  Thus, it would have been prima facie obvious to combine the teachings of Naghavi and the ‘264 publication to advantageously obtain a dialysis device for removal of TNF from the blood of a patient, wherein said dialysis device comprised the P12 polypeptide of the ‘264 publication.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It would have been well known to combine the P12 polypeptide of the ‘264 publication with the dialysis device of Naghavi, wherein this combination would function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


 Conclusion
No claim is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646


Supervisory Patent Examiner, Art Unit 1646